DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 7-9, filed 12/08/2020, with respect to the drawing objections, claim objections, and U.S.C. 112 rejections have been fully considered and are persuasive.  The objections and U.S.C. 112 rejections of the office action dated 07/08/2020 have been withdrawn. 

Applicant’s arguments, see pages 7-12, filed 12/08/2020, with respect to claims 7-11 have been fully considered and are persuasive.  The rejections of the office action dated 07/08/2020 pertaining to claims 7-11 have been withdrawn as they do not disclose applicant’s new limitation of a pressure compensator valve in the bypass circuit. 

Applicant's arguments filed 12/08/2020, pertaining to claims 1-6 and 12-13 have been fully considered but they are not persuasive.
Applicant’s remarks pertaining to the U.S.C. 103 rejection states that the combination of Hendron and Hendrix would result in a circuit where the flow through the switching valves combines with the flow through the main valve to provide a combined flow for all three of the lift, tilt, and implement actuators. Examiner disagrees because Hendron discloses three separate groups of actuators, 150, 152, and 154 that are well known in the art to be operated individually. The control valve assembly 156, although not explicitly seen in the drawing as blank boxes are used, allow for independent control of each of these groups as disclosed in Col. 10 of Hendron as standard and known in the art of hydraulic power machines (lifting does not need to occur while tilting, etc.). Examiner has incorporated a new reference Mather et al. (US 4949805) that shows a valve assembly 72 (which would correspond to valve assembly 156 in Hendron) in which a valve assembly includes individual control valves 88, 90, 92 for the tilt, lifting . 

Claim Objections
Claim 1 is objected to because of the following informalities:   
Claim 1, line 17-19, “flow bypassing the main control valve, and such that flow bypassing the main control valve is not available for the lift actuator and the tilt actuator” should read
 –the portion of the variable flow bypassing the main flow control valve, and such that the portion of the variable flow bypassing the main control valve is not available for the lift actuator and the tilt actuator—
To explicitly refer back to the previously established “a portion of the variable flow”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


s 1, 2, 3, 4, 5, 6, 12, 13, 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, lines 7-10, “a main control valve coupled to the implement pump output conduit and configured to provide pressurized hydraulic fluid from the implement pump to the at least one implement actuator through a control valve output conduit”
It is unclear if the “control valve output conduit” supplies fluid to all three of the “a lift actuator, a tilt actuator, and the at least one implement actuator, or only the “at least one implement actuator”. As best understood, the control valve output conduit does not supply fluid to the lift actuator and tilt actuator. 
Examiner believes this language should be revised to the following or something similar with explicitly separates the limitation to make clear that the control valve output conduit is only for the implement actuator:
--a main control valve coupled to the implement pump output conduit and configured to provide pressurized hydraulic fluid from the implement pump to a lift actuator, a tilt actuator, and the at least one implement actuator
wherein the main control valve is configured to provide pressurized hydraulic fluid to the at least one implement actuator through a control valve output conduit— 

Claims 2, 3, 4, 5, 6, 12, 13, 14 are indefinite because they depend from indefinite claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-6, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hendron et al. (US 9624643), hereinafter ‘Hendron’, in view of  Hendrix et al. (US 9803748), hereinafter ‘Hendrix’ and Kondo et al. (US 10273988), hereinafter ‘Kondo’ and Mather et al. (US 4949808), hereinafter ‘Mather’.
Regarding claim 1, Hendron discloses a circuit (Fig. 2) of a power machine (Fig. 1) for providing power to at least one implement actuator (154) of an implement mounted on the power machine, the hydraulic circuit comprising: a variable displacement implement pump (158, Col. 10 lines 41-42 discloses a variable displacement pump) configured to receive hydraulic fluid from a tank through an input conduit and to supply a flow of pressurized hydraulic fluid at an implement pump outlet conduit (applicant has not traversed examiner’s previous official notice, and therefore it is applicant admitted prior art that it would have been obvious to one of ordinary skill in the art at the time the invention was filed that the pump would receive hydraulic fluid from a tank through an input conduit as is well known in the art); a main control valve (156) coupled to the implement pump output conduit and configured to provide pressurized hydraulic fluid from the variable displacement implement pump to a lift actuator (150), a tilt actuator (152), and the at least one implement actuator through a control valve output conduit (control valve output conduit are the lines connected between actuator 154 and valve assembly 156); 
Hendron does not disclose a bypass circuit.
	However, Hendrix discloses hydraulic circuit that has a pump supply fluid to an actuator via valves similar to the present application and Hendron and therefore constitutes analogous art. Similar to Hendron, Hendrix discloses a hydraulic circuit with many of the claimed limitations of claim 1 and 7, such as a circuit (Fig. 1) of a power machine for providing power to at least one implement actuator (1) of an implement mounted on the power machine (applicant has not traversed examiner’s previously presented official notice, therefore it is applicant admitted prior art that it would have been obvious to one of ordinary skill in the art to have used an implement coupled to this hydraulic actuator 1 would be used/is known to be used with some sort of implement to perform some desired work function in a power machine application as is well known in the art), the hydraulic circuit comprising: an implement pump (14) 
Hendrix teaches a bypass circuit (Hendrix, 8a, V1, V2) having an inlet conduit (Hendrix, 8a) coupled to the implement pump outlet conduit (Hendrix, 8) to selectively receive a portion of the flow of pressurized hydraulic fluid from the implement pump and to provide the portion of the flow of pressurized hydraulic fluid to the at least one implement actuator at a bypass circuit output conduit coupled to the control valve output conduit (Hendrix, see Fig. 1, output conduit of valves V1 and V2 are connected to the main control valve output conduits A, B) such that flow of pressurize hydraulic fluid provided to the at least one implement actuator is a combined flow including flow through the main control valve and flow bypassing the main control valve (Hendrix, combined flow in phase 2 as seen in Fig. 2, in which V0 is actuated with V1 and V4 to achieve greater volumetric flow, See Col. 4-5, in particular, Col. 5 lines 29-35), and further comprising a controller in communication with both the main control valve and the bypass circuit to selectively control the main control valve and the bypass circuit to supply the combined flow of pressurized hydraulic fluid to the at least one implement actuator (Hendrix Col. 4 lines 17-22, Col. 4 lines 43-45, and Col. 4 lines 46-55 disclose 
	Further, Kondo discloses hydraulic circuit that has a pump supply fluid to an actuator via valves similar to the present application and Hendron and therefore constitutes analogous art. Kondo renders obvious a circuit (Fig. 3) of a power machine for providing power to at least one implement actuator (5) of an implement mounted on the power machine, the hydraulic circuit comprising: an implement pump (21) configured to receive hydraulic fluid from a tank through an input conduit (examiner takes official notice that it would have been obvious to one of ordinary skill in the art to have the pump receive fluid from a tank through an input conduit as is well known in the art; applicant has not traversed this official notice and is therefore recorded as applicant admitted prior art) and to supply a flow of pressurized hydraulic fluid at an implement pump outlet conduit (31); a main control valve (4) coupled to the implement pump output conduit and configured to provide pressurized hydraulic fluid from the implement pump to the at least one implement actuator through a control valve output conduit (51); and a bypass circuit (9. 91) having an inlet conduit (9) coupled to the implement pump outlet conduit (31) to selectively receive a portion of the flow of pressurized hydraulic fluid from the implement pump and to provide the portion of the flow of pressurized hydraulic fluid to the at least one implement actuator at a bypass circuit output conduit coupled to the control valve output conduit such that flow of pressurize hydraulic fluid provided to the at least one implement actuator is a combined flow including flow through the main control valve and flow bypassing the main control valve (valve 91 selectively allows fluid from pump outlet conduit 31 to flow through the bypass circuit to be combined with the flow through the main control valve 4 at control valve output conduit 51, see Fig. 3-4 and Col. 6-7).

	Since increased efficiency, increased maximum speed of the hydraulic consumer, and/or allowing for various independent meter-in/meter-out characteristics during operation is deemed beneficial, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the system of Hendron to have used a bypass circuit having an inlet conduit coupled to the implement pump outlet conduit to selectively receive a portion of the flow of pressurized hydraulic fluid from the implement pump and to provide the portion of the flow of pressurized hydraulic fluid to the at least one implement actuator at a bypass circuit output conduit coupled to the control valve output conduit such that flow of hydraulic fluid provided to the at least one implement actuator is a combined flow including flow through the main control valve and flow bypassing the main control valve is not available for the lift actuator and the tilt actuator as taught by Hendrix and/or Kondo. 
Hendron discloses three groups of actuators, 150, 152, 154. While the details Hendron’s valve assembly 156 are not shown, it is known in the art to have valve assemblies that allow for independent operation of the various actuators as evidenced by Mather; Mather discloses a work machine having a lift, tilt, and implement functions similar to Hendron and the present application and therefore constitutes analogous art. Mather teaches a valve assembly 72 which corresponds to Hendron’s valve assembly 156 because they both are connected to an implement pump and both control the fluid flow to multiple actuators, including lift and tilt actuators. Mather teaches that these valve assemblies would have individual control valves (Mather, 88, 90, 92) inside the valve assembly that individually control fluid to each of the tilt actuator, lift actuator, and auxiliary/implement actuators.
It would have been obvious to apply the teachings for a bypass circuit to bypass the main valve assembly 156 to go to any one of the three actuators 150, 152, 154 with an obvious to try rationale as it would allow the system to make use of the benefits taught by Hendrix and Kondo for the connected one of the three actuators. Alternatively, it would have been obvious to have connected the bypass conduit to each of the three 

The combination of Hendron, Hendrix, Kondo, and Mather further renders obvious: 	
2. The circuit of claim 1 and further comprising a controller in communication with both the main control valve and the bypass circuit to selectively control the main control valve and the bypass circuit to supply the combined flow of pressurized hydraulic fluid to the at least one implement actuator (Hendrix, Col. 4 lines 17-22, Col. 4 lines 43-45, and Col. 4 lines 46-55 disclose an electronic control unit controlling main valve V0 and bypass circuit valves V1-V4; the controls of Hendrix would be implemented into the system of Hendron in an analogous manner to make use of the implemented bypass circuit).
3. The circuit of claim 2, wherein the variable displacement implement pump is configured to provide the variable flow of pressurized hydraulic fluid at the implement pump outlet conduit responsive to control signals from the controller (Hendrix, Col. 4 lines 17-22 discloses an electronic controller controlling the fluid supply 10 which is the pump supply, and Col. 2 lines 50-58 discloses the use of a variable displacement pump as an embodiment, and the Col. 1 lines 14-28 establishes the equivalent operations for a variable displacement pump operation and a fixed displacement pump driven by a variable speed motor operation, Fig. 2 and Col. 5 discloses phase 2 in which the actuator is to be moved rapidly with greater flow quantities, one of ordinary skill in the art would understand that this means the fluid output of the pump increases during phase 2, and in light of the background section, the embodiment using a variable displacement pump would have its displacement increased by signals from the 
4. The circuit of claim 3, wherein the controller controls each of the implement pump, the main control valve and the bypass circuit responsive to signals from a user input indicating an increased flow requirement to the at least one implement actuator (Hendrix, a user input is implicitly disclosed during phase 2 when a more rapid movement is desired, this desired more rapid movement indicates an increased flow requirement because the actuator would need more fluid relatively quicker to achieve more rapid movement, and this desired more rapid movement causes the controller to control the main control valve V0 and the bypass circuit valve V1 to allow a greater fluid flow to reach the actuator to achieve the desired rapid movement of the actuator; the controls of Hendrix would be implemented into the system of Hendron in an analogous manner to make use of the implemented bypass circuit).
5. The circuit of claim 4, wherein the controller is configured such that responsive to signals from the user input indicating a standard flow requirement (Hendrix, a standard flow requirement corresponds to when the pump is operating in the “Pulse/pressure regulation” mode as indicated in Fig. 2 during phases 1, 3, 4) of the at least one implement actuator, the controller controls the variable displacement pump to provide a first flow rate of pressurized hydraulic fluid at the implement pump outlet conduit and controls the bypass circuit to block flow through the bypass circuit such that substantially all of the flow of pressurized hydraulic fluid provided at the first flow rate passes through the main control valve, and is also available, under selective control of the main control valve, for the lift actuator and the tilt actuator (Hendrix, during phase 1, 3, and 4, only V0 is open thus all the fluid flows through the main control valve V0, and the bypass circuit valves V1-V4 are closes thus blocking flow through the bypass circuit; when using an embodiment with a variable displacement pump as discussed in claim 3 rejection, the displacement of the pump would be adjusted to meet the desired fluid output as is well known in the art; the controls of Hendrix would be implemented into the system of Hendron in an analogous manner to make use of the implemented bypass 
6. The circuit of claim 4, wherein the controller is configured such that responsive to signals from the user input indicating a higher flow requirement, relative to the standard flow requirement (Hendrix, a higher flow requirement corresponds to when the pump is operating in the “Position regulation” mode as indicated in Fig. 2 during phases 2 and 5) of the at least one implement actuator, the controller controls the variable displacement pump to provide a second flow rate of pressurized hydraulic fluid, higher than the first flow rate, and controls the bypass circuit to allow flow through the bypass circuit such that a portion of the flow of pressurized hydraulic fluid provided at the second flow rate passes through the bypass circuit and is thereby not available for the lift actuator and the tilt actuator (Hendrix, during phase 2 and 5, the controller controls the pump to an increased amount of fluid output as discussed in claim 3 rejection, and the controller opens bypass circuit valves V1-V4 accordingly in addition to V0 to allow for greater fluid flow to the actuator, thus a portion of fluid from the pump passes through the bypass circuit during this high flow demand operation; the controls of Hendrix would be implemented into the system of Hendron in an analogous manner to make use of the implemented bypass circuit; fluid flow through the bypass circuit to the implement actuator would not be available for the lift and tilt actuators because the bypass circuit is not connected to the fluid lines leading to those actuators).
12. (New) The circuit of claim 1, wherein the main control valve includes a flow restrictor (main valve assembly 156 selectively controls fluid flow to the actuators 150, 152, and 154 with meter in and meter out functions, and/or selectively providing flow which means flow restrictors in the form of valve spools with inlets/outlets exist, Hendron Col. 10 lines 23-67) and a check valve (Hendrix, 16) in a fluid path to the control valve output conduit, with the check valve positioned between the flow restrictor and the control valve output conduit (the positioning of the check valve of Hendrix is positioned in the pump outlet conduit is connected to the main control valve, when implemented into the system of Hendron, the check valve may be positioned to be part of the ‘main control valve’, as the pump outlet conduit is directly connected to the main 
13. (New) The circuit of claim 1, wherein the bypass circuit further comprises a flow control valve, controlled by control signals from the controller, and configured to allow or block flow of pressurized hydraulic fluid through the bypass circuit (Hendrix flow control valve V1, and Kendo flow control valve 71; a flow control valve as taught by Hendrix and/or Kendo would be implemented into the system of Hendron for the benefits previously discussed with respect to the bypass circuit).

Claim 7-11, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hendron in view of Hendrix, Kondo, and Mather as applied to claim 1 above, and further in view of Tanaka et al. (US 9915056), hereinafter ‘Tanaka’.
Regarding claims 7 and 14, the combination of Hendron, Hendrix, Kondo, and Mather discloses claim 1 which has many similar limitations to claim 7. Hendron further discloses elements in claim 7 not recited in claim 1, such as a power machine (Hendron Fig. 1) configured to have an implement (Hendron 142) coupled thereto, the implement having at least one implement actuator (Hendron 142), the power machine comprising: a frame (Hendron 140); a lift arm assembly (Hendron 146) pivotally coupled to the frame; an implement carrier (Hendron 146, Fig. 1, Col. 7) pivotally coupled to the lift arm assembly and configured to have the implement coupled thereto; a lift actuator (Hendron 150), coupled between the frame and the lift arm assembly and configured to raise and lower the lift arm assembly (Hendron Col. 7-8); a tilt actuator (Hendron 152) pivotally coupled between the lift arm assembly and the implement carrier and configured to rotate the implement carrier relative to the lift arm assembly (Hendron Col. 7-8); an implement pump (Hendron 158) configured to receive hydraulic fluid from a tank through an input conduit and to supply a flow of pressurized hydraulic fluid at an implement pump outlet conduit and a controller (Hendron 138, 160, Col. 10-11) coupled to the main control valve selectively control the main control valve to supply the flow of pressurized hydraulic fluid to the at least one implement actuator (Hendron Col. 10-22). 
Kondo and Hendrix already disclose a flow control valve in their bypass circuits for selectively allowing or blocking flow through their bypass circuits that have been 
The combination of Hendron, Hendrix, Kondo, and Mather does not disclose a pressure compensator valve in the bypass circuit.
However, Tanaka discloses a hydraulic system with a bypass circuit similar to the present application and the prior art of record and therefore constitutes analogous art. Tanaka teaches a bypass conduit (Tanaka, 70) with a pressure compensation valve (Tanaka, 71) and a control valve (Tanaka, 73) that selectively allows or blocks fluid flow through the bypass circuit, wherein the pressure compensation valve (Tanaka, 71) is configured to ensure the flow rate of pressurized oil which is required for the actuator drive circuit 13 (Tanaka, Col. 10 lines 39-63) which is the same purpose as applicant’s pressure compensator valve. 
Since using a pressure compensator valve in a bypass conduit is a known technique for ensuring the flow rate to other hydraulic circuit actuators, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the combination of Hendron, Hendrix, Kondo, and Mather, to have used a pressure compensator valve to limit the portion of the flow of pressurized hydraulic fluid through the bypass circuit as taught by Tanaka, resulting in ensuring flow of pressurized fluid through the main control valve for use by the lift actuator and the tilt actuator that have been originally disclosed in Hendron, including during high pressure conditions at the implement pump outlet conduit.

The combination of Hendron, Hendrix, Kondo, Mather, and Tanaka further renders obvious the following claims 8-11:
8. The power machine of claim 7, wherein the implement pump is a variable displacement pump (Hendron, Col. 10 line 41) configured to provide a variable flow of pressurized hydraulic fluid at the implement pump outlet conduit responsive to control 
9.    The power machine of claim 8, wherein the controller controls each of the implement pump, the main control valve and the bypass circuit responsive to signals from a user input indicating a flow requirement to the at least one implement actuator (see claim 4 rejection for identical claim limitation mapping and discussion, the modification by Hendrix/Kondo into Hendron would also implement the controller controls of Hendrix to appropriately control the implemented bypass circuit of Hendrix).
10.    The power machine of claim 9, wherein the controller is configured such that responsive to signals from the user input indicating a standard flow requirement of the at least one implement actuator, the controller controls the variable displacement pump to provide a first flow rate of pressurized hydraulic fluid at the implement pump outlet conduit and controls the bypass circuit to block flow through the bypass circuit such that substantially all of the flow of pressurized hydraulic fluid provided at the implement pump outlet conduit passes through the main control valve (see claim 5 rejection for identical claim limitation mapping and discussion, the modification by Hendrix/Kondo into Hendron would also implement the controller controls of Hendrix to appropriately control the implemented bypass circuit of Hendrix/Kondo).
11.    The power machine of claim 10, wherein the controller is configured such that responsive to signals from the user input indicating a higher flow requirement, relative to the standard flow requirement, of the at least one implement actuator, the controller controls the variable displacement pump to provide a second flow rate of pressurized hydraulic fluid, higher than the first flow rate, and controls the bypass circuit to allow flow through the bypass circuit such that a portion of the flow of pressurized hydraulic fluid provided at the implement pump outlet conduit passes through the bypass circuit (see claim 6 rejection for identical claim limitation mapping and discussion, the modification by Hendrix/Kondo into Hendron would also implement the controller controls of Hendrix/Kondo to appropriately control the implemented bypass circuit of Hendrix/Kondo).


Conclusion
The art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kristensen (US 2020/0271136) discloses a bypass circuit with a control valve and a compensator valve used in a similar manner to as claimed by applicant’s claims 14 and 7. However, Kristensen does not qualify as prior art due the applicant’s provisional application dated 07/25/2018.Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dustin T Nguyen whose telephone number is (571)270-0163.  The examiner can normally be reached on M: 9am-6pm; T-Th: 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUSTIN T NGUYEN/           Examiner, Art Unit 3745                                                                                                                                                                                             April 5, 2021